           Case 1:21-cv-00369-CCC Document 36 Filed 04/30/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONLINE MERCHANTS GUILD,                     :   CIVIL ACTION NO. 1:21-CV-369
                                            :
                     Plaintiff              :   (Judge Conner)
                                            :
               v.                           :
                                            :
C. DANIEL HASSELL, in his                   :
official capacity as SECRETARY              :
OF REVENUE, DEPARTMENT                      :
OF REVENUE,                                 :
                                            :
                     Defendant              :

                                        ORDER

      AND NOW, this 30th day of April, 2021, upon consideration of the

motion (Doc. 9) for a temporary restraining order and preliminary injunction filed

on March 4, 2021, and the parties’ respective briefs in support of and opposition to

said motion, it is hereby ORDERED that:

      1.       The parties shall file supplemental briefs in support of and in
               opposition to, respectively, the motion for a preliminary injunction no
               later than 5:00 p.m. on Thursday, May 6, 2021. 1




      1
        As discussed at the preliminary injunction hearing, the parties are
specifically directed to address (1) any analogous or distinguishable case law
discussing the applicability of the Tax Injunction Act to Due Process Clause claims
similar to that in this case, and (2) the adequacy of the Commonwealth’s remedies
regarding challenges to tax policies of the kind involved in this matter.
     Case 1:21-cv-00369-CCC Document 36 Filed 04/30/21 Page 2 of 2




2.       The parties shall participate in a conference regarding the Department
         of Revenue’s voluntary compliance program deadline with a United
         States Magistrate Judge no later than Thursday, May 6, 2021. This
         matter is REFERRED to Magistrate Judge Susan E. Schwab for
         purposes of conducting the conference.



                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner
                                     United States District Judge
                                     Middle District of Pennsylvania
